NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

               MARTRICIA J. CHAPMAN,
                     Petitioner,
                             v.
       MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
                __________________________

                        2011-3066
                __________________________

   Petition for review of the Merit Systems Protection
Board in case no. AT0752100423-I-1.
               __________________________

                  Decided: July 12, 2011
                __________________________

      MARTRICIA J. CHAPMAN, of Huntsville, Alabama, pro
se.

   STEPHANIE M. CONLEY, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief were JAMES M.
EISENMANN, General Counsel and KEISHA DAWN BELL,
Deputy General Counsel.
              __________________________
CHAPMAN   v. MSPB                                        2


  Before PROST, MAYER, and O’MALLEY, Circuit Judges.
PER CURIAM.
    Martricia J. Chapman appeals a final order of the
Merit Systems Protection Board dismissing her appeal for
lack of jurisdiction. See Chapman v. U.S. Postal Serv.,
115 M.S.P.R. 531 (M.S.P.B. 2010). We affirm.
    Chapman was employed as a City Carrier with the
United States Postal Service at the agency’s Wynn Drive
Station in Huntsville, Alabama. After the agency termi-
nated her for failure to maintain a regular work schedule,
she appealed to the board. On February 25, 2010, the
agency moved to dismiss Chapman’s appeal for lack of
jurisdiction. The administrative judge thereafter issued
an order informing Chapman of her burden to establish
that the board had jurisdiction over her appeal. The
order specifically outlined the criteria for establishing
board jurisdiction as set forth in 39 U.S.C. § 1005(a).
Chapman responded by submitting several personnel
forms which stated that she was not a preference eligible
employee.
    On April 28, 2010, the administrative judge dismissed
Chapman’s appeal for lack of jurisdiction. After the board
denied Chapman’s petition for review, she timely ap-
pealed to this court.
    The board’s jurisdiction is not plenary, but is limited
to those matters over which it has been granted jurisdic-
tion by law, rule or regulation. See 5 U.S.C. § 7701(a);
Johnston v. Merit Sys. Prot. Bd., 518 F.3d 905, 909 (Fed.
Cir. 2008). Chapman had the burden of proving, by a
preponderance of the evidence, that the board had juris-
diction over her appeal. 5 C.F.R. § 1201.56(a)(2)(i).
   A Postal Service employee has limited appeal rights.
Such an employee may appeal an adverse personnel
3                                           CHAPMAN   v. MSPB


action to the board if, in this case, she has completed one
year of current, continuous service in the same or a simi-
lar position and (1) is a preference eligible veteran, or (2)
is a supervisor, a management employee, or an employee
engaged in non-clerical personnel work.           39 U.S.C.
§ 1005(a); see Waldau v. Merit Sys. Prot. Bd., 19 F.3d
1395, 1398 (Fed. Cir. 1994). Chapman failed to establish
that she met these criteria. To the contrary, the person-
nel forms submitted to the board show that she was a
carrier employee and was not entitled to veterans’ prefer-
ence. She has failed to present, moreover, any evidence
that her position as a city carrier makes her a “supervisor,
a management employee, or an employee engaged in non-
clerical personnel work.” 39 U.S.C. § 1005(a).
    Accordingly, the board correctly determined that it
lacked jurisdiction to consider her appeal.